Citation Nr: 1013169	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for malaria.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision in 
which the RO denied, in pertinent part, the Veteran's claim 
for service connection for malaria.  The Veteran perfected a 
timely appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not establish that the Veteran 
has been diagnosed with malaria.  


CONCLUSION OF LAW

Malaria was not incurred in active service, nor may the 
incurrence of malaria be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's application for 
service connection for malaria was received in May 2006.  He 
was notified of the provisions of the VCAA in June 2006 and 
December 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims and identified his duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in October 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in December 2006.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability; (2) whether there is evidence establishing 
that an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed malaria, there 
is no evidence of a current disability or persistent or 
recurrent symptoms of a disability.  Therefore, a VA 
examination is not warranted.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and malaria, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009)

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which he served, his military records, 
and all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background and Analysis

The veteran's service personnel records confirm that he had 
some service in the western Pacific Ocean in Okinawa from 
July 1945 to January 1946.

Service treatment records (STRs) associated with the claims 
folder include clinical records as well as the Veteran's 
enlistment physical examination report and his separation 
physical examination report.  These records are entirely 
negative for signs of, or treatment for malaria.

The only evidence of record which mentions malaria, are 
private treatment records from Duke Hospital dated from 1959 
to 1960.  The Veteran and his wife were seeking fertility 
treatment and in his medical history, he reported of a 
history of malaria in service with two relapses. 

VA treatment records include a October 2001 report where the 
Veteran gave a history of malaria.  Additional VA outpatient 
treatment records show that the Veteran sought treatment on 
numerous occasions for chronic diarrhea.  A December 2006 VA 
treatment record shows that the Veteran has had no diagnosis 
to date and was seeking treatment for his chronic diarrhea 
from a private gastroenterologist.  

Private treatment records show that the Veteran was seen on 
numerous occasions for treatment of chronic diarrhea.  The 
Veteran was assessed as having diarrhea, and esophageal 
reflux.  A January 2008 statement from the Veteran's private 
doctor reported that the Veteran had been under his care for 
the last 3-5 years for chronic diarrhea.  The claims file 
contains various records of treatment from the VA and from 
private treatment providers, however none of these records 
show that the Veteran was diagnosed with or treated for 
malaria.   

Absent evidence of a presently existing disability, service 
connection for malaria is not warranted.  The case law is 
well-settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

The Veteran has not been provided with an examination with 
regard to the claims for service connection for malaria.  
Under the VCAA, VA is obligated to provide an examination 
when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In this case the record is void of 
competent evidence that the Veteran has a current disability 
that may be associated with active service.  Though the 
Veteran reported a medical history of malaria back in 1959 
and 1960, there is no other evidence to suggest that the 
Veteran currently suffers from malaria, despite various 
visits to the VA and private treatment providers for 
diarrhea.  As such the VA is not obligated to provide a VA 
examination.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for malaria is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


